Citation Nr: 1722925	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.

2.  Entitlement to service connection for bilateral cervical radiculopathy of the upper extremities (claimed as bilateral shoulder, arm, and hand/finger disabilities).

3.  Entitlement to service connection for a bilateral shoulder disability other than cervical radiculopathy of the upper extremities and tremors, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral arm disability other than cervical radiculopathy of the upper extremities and tremors, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral hand/fingers disability other than cervical radiculopathy of the upper extremities and tremors, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a disability manifested by tremors, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected depressive disorder, not otherwise specified (NOS).

10.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated noncompensable prior to July 15, 2014 and 10 percent disabling since that date.

11.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to July 15, 2014 and 10 percent disabling since that date.

12.  Entitlement to a rating in excess of 40 percent for residuals of a back injury (except for a period when a temporary total rating was in effect).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from October 1982 to October 1984.  He had additional service with the Army National Guard from November 1986 to March 1995, which included a period of inactive duty for training (INACDUTRA) in June 1992.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Oakland, California and Fort Harrison, Montana.  In the July 2007 decision, the RO denied service connection for headaches, a neck disability, a bilateral shoulder disability, a bilateral arm disability, a bilateral hand/finger disability, and tremors and denied a rating in excess of 20 percent for residuals of a back injury.  In the June 2013 decision, the RO denied service connection for fibromyalgia and tinnitus.  The RO in Oakland, California currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his March 2009 substantive appeal (VA Form 9).  He withdrew his Board hearing request in October 2015 (see October 2015 "Clarification of Board of Veterans' Appeals (Board) Hearing Request" form).

In March 2009, the RO granted an increased (40 percent) rating for residuals of a back injury, from October 30, 2006.

In February 2015, the RO granted a temporary total (100 percent) rating for the service-connected back disability due to surgical or other treatment requiring convalescence, from May 28, 2014 through August 31, 2014.  A 40 percent rating was resumed from September 1, 2014.  As the Veteran has been granted the full benefit sought for residuals of a back injury during the entire period from May 28, 2014 through August 31, 2014, his claim for an increased rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As regards current characterization of the appeal, the evidence reflects that the Veteran has been unemployed since 2006, he has contended that he is unable to secure and follow substantially gainful employment due to his service-connected disabilities, and he submitted a formal claim for a TDIU (VA Form 21-8940) in September 2015.  Entitlement to a TDIU may be an element of an appeal for a higher initial rating or a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Board notes that the Veteran is in receipt of a total (100 percent) rating for depressive disorder NOS, from May 4, 2011.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280   (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114 (s)).  In this case, the Veteran's has specifically submitted a claim for a TDIU.  Moreover, his claim for an increased rating for residuals of a back injury was received in October 2006.  Hence, the Board has expanded the appeal to include the inferred TDIU issue and consideration will be given as to whether the Veteran is entitled to a TDIU at any time during the claim period.  

In addition, the Board points out that the RO had separately adjudicated claims of service connection for a bilateral shoulder disability, a bilateral arm disability, and a bilateral hand/finger disability.  These issues were all separately listed on a March 2009 statement of the case and have all been certified to the Board (via a "Certification of Appeal" form, VA Form 8).  In light of the Veteran's reported symptoms and contentions, the fact that some of his claimed shoulder, arm, and hand/finger symptoms have been attributed to cervical radiculopathy, his separate claim of service connection for a disability manifested by tremors, and the fact that the Board is granting service connection for degenerative changes of the cervical spine, the Board has included the issue of entitlement to service connection for bilateral cervical radiculopathy of the upper extremities and has recharacterized the claims of service connection for a bilateral shoulder disability, a bilateral arm disability, and a bilateral hand/finger disability as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

Lastly, the Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a bilateral hip/buttocks disability with numbness and weakness of the lower extremities.  The RO granted service connection for right and left lower extremity radiculopathy and assigned initial 10 percent disability ratings, from July 15, 2014, by way of a February 2015 rating decision.  Thus, the appeal as to the issue of entitlement to service connection for a bilateral hip/buttocks disability with numbness and weakness of the lower extremities has been resolved.  The issues of entitlement to higher initial ratings for right and left lower extremity radiculopathy are both before the Board, however, as part of the claim for an increased rating for the service-connected back disability.  The Board's adjudication of the higher initial rating issues listed above will include consideration of, among other things, whether higher ratings for the service-connected right and left lower extremity radiculopathy are warranted at any time during the claim period (to include during the period prior to July 15, 2014).

The issues of entitlement to service connection for a bilateral shoulder disability other than cervical radiculopathy of the upper extremities and tremors, a bilateral arm disability other than cervical radiculopathy of the upper extremities and tremors, a bilateral hand/fingers disability other than cervical radiculopathy of the upper extremities and tremors, a headache disability, a disability manifested by tremors, tinnitus, and fibromyalgia, entitlement to higher initial ratings for right and left lower extremity radiculopathy, entitlement to an increased rating for residuals of a back injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current degenerative changes of the cervical spine which are related to an injury incurred during a period of INACDUTRA.

2.  The Veteran has current bilateral cervical radiculopathy of the upper extremities caused by his degenerative changes of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative changes of the cervical spine are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral cervical radiculopathy of the upper extremities, secondary to now service connected degenerative changes of the cervical spine, are met on a causation basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claims of service connection for degenerative changes of the cervical spine and bilateral cervical radiculopathy of the upper extremities, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (2), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  In other words, service connection is available for injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.  VA has amended 38 C.F.R. §  3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. §  3.310 (b).  As service connection for a claimed disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. §  3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, VA treatment records, including a July 2012 VA internal medicine attending note, an August 2012 VA physical therapy note, an August 2013 VA internal medicine attending note, and a May 2014 VA MRI report, indicate that the Veteran has been diagnosed as having degenerative changes of the cervical spine and bilateral cervical radiculopathy of the upper extremities.  Thus, current disabilities have been demonstrated.

Service treatment records reflect that the Veteran fell and injured his back during a period of INACDUTRA in June 1992.  He was treated for back and lower extremity symptoms, was diagnosed as having chronic mid and low back pain syndrome, and was discharged from the National Guard because he was found to be medically unfit for retention.

In an April 2009 letter, M. Cook, M.D. reported that the Veteran experienced chronic recurrent cervical dysfunction, neck pain with diminished range of motion, trapezius muscle and paraspinous muscle guarding, spasm, and pain.  This caused some radicular symptoms to both hands and secondary headaches and insomnia.  The Veteran reported that he did not experience any neck problems prior to his injury in 1992.  Dr. Cook opined that given the timing of the Veteran's injury, it was likely that his symptoms "derive[d] from the 1992 accident."

Although Dr. Cook did not provide an extensive rationale for his April 2009 opinion, he nonetheless concluded based upon his experience treating the Veteran and his knowledge of the Veteran's reported history that the Veteran's current cervical spine disability was caused by his in-service fall in June 1992.  His opinion is therefore entitled to some probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no medical opinions contrary to that of Dr. Cook's April 2009 opinion with respect to whether the Veteran's claimed cervical spine disability is directly related to service.

In light of the above opinion and resolving reasonable doubt in the Veteran's favor, service connection for degenerative changes of the cervical spine is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

Lastly, the Veteran's treatment records reflect that he has been diagnosed as having bilateral cervical radiculopathy of the upper extremities associated with his cervical spine disability.  For instance, Dr. Cook noted in his April 2009 letter that the Veteran's cervical spine disability "caused some radicular symptoms to both hands."  Hence, the evidence indicates that the Veteran's current bilateral cervical radiculopathy of the upper extremities (claimed as bilateral shoulder, arm, and hand/finger disabilities) is caused by his now service-connected degenerative changes of the cervical spine.  There are no medical opinions contrary to this conclusion.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral cervical radiculopathy of the upper extremities is also granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Entitlement to service connection for degenerative changes of the cervical spine is granted.

Entitlement to service connection for bilateral cervical radiculopathy of the upper extremities is granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, medical records (including an August 2007 VA primary care education note and a January 2015 VA neurology outpatient note) indicate that the Veteran has experienced chronic pain in multiple joints (including the shoulders, arms, and hands) and tremors and that he has been diagnosed as having chronic diffuse body pain and conversion disorder/psychogenic movement disorder.  He also claims that he has fibromyalgia.  The Veteran and his representative have both suggested that the claimed joint symptoms began around the time of the Veteran's fall in June 1992 during a period of INACDUTRA and that such symptoms have continued in the years since that time.  In addition, the Veteran's medical records (including the January 2015 VA neurology outpatient note) suggest that his tremors have a psychiatric component and he has submitted medical literature which documents a potential relationship between fibromyalgia and psychiatric disabilities.

Hence, there is competent evidence of persistent or recurrent symptoms of a multiple joint disability (including the shoulders, arms, and hands) and a disability manifested by tremors, competent evidence of a continuity of joint symptomatology in the years since an in-service fall,  and competent evidence that the Veteran's tremors and claimed fibromyalgia may be related to a psychiatric disability. Thus, the evidence suggests that his claimed disabilities may be related to service or his service-connected depressive disorder NOS.  As such, the Board finds that VA's duty to obtain examinations as to the nature and etiology of any current shoulder disability other than cervical radiculopathy and tremors, arm disability other than cervical radiculopathy and tremors, hand/finger disability other than cervical radiculopathy and tremors, disability manifested by tremors, and fibromyalgia is triggered.  Such examinations are needed to determine whether any such claimed disabilities were incurred in service.

With respect to the claim of service connection for headaches, the Veteran was afforded a VA examination in April 2007 to assess the nature and etiology of his claimed headaches.  The neurologist who conducted the examination reported that the Veteran experienced pain in the back of his neck going to the back of his head, but that there was no separate pain on top of his head or in the front of his head and that he was not experiencing any separate headache disability other than his cervical spine disability.  Therefore, no opinion was provided as to the etiology of any current headache disability.

The Veteran disputes the findings of the April 2007 examiner that he was not experiencing any separate headaches.  Moreover, his medical records dated since the April 2007 examination (including Dr. Cook's April 2009 letter and a June 2014 VA nursing outpatient note) document treatment for headaches.  Hence, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine whether he has a current headache disability and to obtain a medical opinion as to the etiology of any such disability.

As for the claim of service connection for tinnitus, the Veteran was afforded a VA audiological examination in March 2012.  He reported during the examination that he experienced recurrent tinnitus which had its onset shortly after his fall in June 1992.  The audiologist who conducted the examination opined that the Veteran's tinnitus was not likely ("less likely than not"/"less than 50 percent probability") caused by or a result of military noise exposure.  She reasoned that the Veteran reported that his tinnitus had its onset in 1992 following his back injury and that because the onset of the tinnitus was event-related and occurred several years after his separation from service, the tinnitus was not likely incurred in or caused by acoustic trauma that occurred during his periods of active service from January 1977 to January 1980 or October 1982 to October 1984.

Although the March 2012 opinion indicates that the Veteran's tinnitus was not likely related to noise exposure during the Veteran's periods of active service, the rationale that accompanies the opinion suggests that it may be related to his fall in June 1992 which occurred during a period of INACDUTRA.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's tinnitus.

With respect to the claim for a TDIU, there is evidence that the Veteran is unemployable due to service-connected disabilities.  As the record currently stands, his percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) prior to May 4, 2011.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b).  Therefore, upon remand, if there is any period prior to May 4, 2011 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

Also, the claim for a TDIU is inextricably intertwined with the service connection, higher initial rating, and increased rating issues being remanded.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A February 2007 letter from Matrix Absence Management, Inc. reflects that the Veteran was awarded long term disability benefits.  In March and April 2011, the Veteran submitted signed and completed authorization forms (VA Form 21-4142) for pertinent records of treatment from Dr. Cook/Dr. McKernan, Dr. Leicham, and Dr. Brocchini.  Also, a "Disability Report" form (Form SSA-3368) associated with the Veteran's Social Security Administration (SSA) disability records reflects that he received relevant treatment from Dr. Dhaliwal, Dr. Schaffert, and Dr. Zhand.  The AOJ has not attempted to obtain any records associated with the Veteran's long term disability claim or any relevant treatment records from the above identified physicians.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, following the most recent supplemental statement of the case (SSOC) dated in August 2009 (which addressed the issues of entitlement to service connection for a headache disability, a bilateral shoulder disability, a bilateral arm disability, a bilateral hand/finger disability, and tremors and entitlement to an increased rating for residuals of a back injury), additional relevant evidence has been associated with the Veteran's claims file.  This evidence includes treatment records from the VA Central California Health Care System dated since August 2007, treatment records from the VA Palo Alto Health Care System dated since January 2008, service treatment records associated with the Veteran's National Guard service, the reports of VA back, intestinal, and urinary tract examinations dated in February 2015, the Veteran's SSA disability records, and a January 2016 VA back examination report. This relevant evidence has not been considered by the AOJ with respect to the claims of service connection for a headache disability, a bilateral shoulder disability, a bilateral arm disability, a bilateral hand/finger disability, and tremors and the claim for an increased rating for the service-connected back disability.  Although the Veteran's substantive appeal pertaining to these issues was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. §  20.1304 (c) (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (requiring remand for initial AOJ review of pertinent evidence "unless this procedural right is waived by the appellant or representative").  Hence, the Board is also required to remand these service connection and increased rating issues for issuance of the necessary SSOC.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a headache disability, a shoulder disability, an arm disability, a hand/finger disability, tremors, tinnitus, fibromyalgia, a back disability, and a lower extremity neurological disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records pertaining to his claim for long term disability benefits from Matrix Absence Management, Inc. and all records of his treatment for a headache disability, a shoulder disability, an arm disability, a hand/finger disability, tremors, tinnitus, fibromyalgia, a back disability, and a lower extremity neurological disability from Dr. Cook, Dr. McKernan, Dr. Leicham, Dr. Brocchini, Dr. Dhaliwal, Dr. Schaffert, Dr. Zhand (see the March and April 2011 VA Forms 21-4142 and the Veteran's SSA disability records), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:
(a)  all records from the VA Central California Health Care System dated since October 2007; 

(b)  all records from the VA Palo Alto Health Care System dated since February 2016; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current headache disability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any headache disabilities that have been diagnosed since approximately October 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, is related to his fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected residuals of a back injury and/or degenerative changes of the cervical spine?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any headache disability diagnosed since approximately October 2006, all reports of and instances of treatment for headaches in the Veteran's service treatment records, and his fall during a period of INACDUTRA on June 5, 1992.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. 

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current shoulder disability other than cervical radiculopathy and tremors.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any shoulder disabilities other than cervical radiculopathy and tremors that have been diagnosed since approximately October 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current shoulder disability had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), is related to the Veteran's fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current shoulder disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected residuals of a back injury and/or degenerative changes of the cervical spine?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any shoulder disability other than cervical radiculopathy and tremors diagnosed since approximately October 2006 and the Veteran's fall during a period of INACDUTRA on June 5, 1992.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current arm disability other than cervical radiculopathy and tremors.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any arm disabilities other than cervical radiculopathy and tremors that have been diagnosed since approximately October 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current arm disability had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), is related to the Veteran's fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current arm disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected residuals of a back injury and/or degenerative changes of the cervical spine?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any arm disability other than cervical radiculopathy and tremors diagnosed since approximately October 2006 and the Veteran's fall during a period of INACDUTRA on June 5, 1992.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for arm problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current hand/finger disability other than cervical radiculopathy and tremors.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any hand/finger disabilities other than cervical radiculopathy and tremors that have been diagnosed since approximately October 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hand/finger disability had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), is related to the Veteran's fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hand/finger disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected residuals of a back injury and/or degenerative changes of the cervical spine?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any hand/finger disability other than cervical radiculopathy and tremors diagnosed since approximately October 2006 and the Veteran's fall during a period of INACDUTRA on June 5, 1992.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for hand/finger problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

7. After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current disability manifested by tremors.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any disabilities manifested by tremors that have been diagnosed since approximately October 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by tremors had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by tremors was either (i) caused OR (ii) aggravated by the Veteran's service-connected residuals of a back injury, degenerative changes of the cervical spine, and or depressive disorder NOS?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by tremors diagnosed since approximately October 2006 and the Veteran's fall during a period of INACDUTRA on June 5, 1992.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for tremors in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current fibromyalgia.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should indicate whether the Veteran has experienced fibromyalgia at any time since approximately May 2011 (even if the disability is currently in remission or has completely resolved) and, if so, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current fibromyalgia had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, is related to the Veteran's fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current fibromyalgia was either (i) caused OR (ii) aggravated by the Veteran's service-connected depressive disorder NOS?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any fibromyalgia experienced since approximately May 2011 and the medical literature submitted by the Veteran pertaining to the relationship between fibromyalgia and psychiatric disability.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for fibromyalgia in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the March 2012 VA audiological examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current tinnitus. 

If the individual who conducted the March 2012 VA audiological examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any tinnitus experienced since approximately May 2011 (even if the disability is currently in remission or has completely resolved), the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset during either period of active service from January 1977 to January 1980 or from October 1982 to October 1984, had its onset in the year immediately following either of these periods of service, is related to the Veteran's reported noise exposure in service, is related to his fall during a period of INACDUTRA on June 5, 1992, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should specifically acknowledge and comment on any tinnitus experienced since approximately May 2011, the Veteran's reported noise exposure in service, and his fall during a period of INACDUTRA on June 5, 1992. 

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

10.  Thereafter, if there is any period from October 30, 2005 through May 3, 2011 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b) at any period prior to May 4, 2011.  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

11.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC that considers all additional relevant evidence (including the treatment records from the VA Central California Health Care System dated since August 2007, the treatment records from the VA Palo Alto Health Care System dated since January 2008, the service treatment records associated with the Veteran's National Guard service, the reports of the VA back, intestinal, and urinary tract examinations dated in February 2015, the Veteran's SSA disability records, the January 2016 VA back examination report, and all additional relevant evidence received since the August 2009 SSOC).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


